Citation Nr: 1201341	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A statement of the case (SOC) was issued in March 2006.  The Veteran did not file a timely substantive appeal, but rather submitted a request for reconsideration in August 2006.  Nevertheless, the RO subsequently issued two supplemental statements of the case (July 2009 and July 2011) as to the prostate cancer issue.  As the RO took actions to indicate to the Veteran that the issue was on appeal, and as it took no steps to close the appeal, the requirement that there be a timely substantive appeal was waived by the RO.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In October 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during active military service.

2.  Prostate cancer was not manifest in service or within one year of separation, and is not attributable to the Veteran's active military service.



CONCLUSION OF LAW

The Veteran does not have prostate cancer that is the result of disease or injury incurred in or aggravated by active military service; prostate cancer may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action needed to arrive at a decision as to the claim on appeal has been accomplished.  Through an October 2004 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the October 2004 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims folder includes VA and private treatment records, statements of the Veteran, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board further notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.
In this case, the Board is aware that no VA examination was provided to the Veteran in conjunction with the claim decided herein but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, as discussed below, the evidence does not support a finding that the Veteran was exposed to herbicides during his military service.  Moreover, the medical evidence does not show, nor does the Veteran suggest, that the currently diagnosed prostate cancer manifested during the Veteran's active duty service or within a year thereafter.  A medical examination would not likely aid in substantiating a claim when the record does not already contain information indicating an in-service event, such as disease or injury.  As such, VA is not required to afford the Veteran an examination, and therefore VA has no duty to inform or assist that was unmet.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  The Board has considered the Veteran's contentions in light of the requirements set forth in McLendon and concludes that the record is sufficient to decide the claim, and an examination is not necessary regarding the Veteran's claim of service connection for prostate cancer.  See 38 C.F.R. § 3.159(c)(4) (2011).  The Board thus concludes that the requirements of the duty to assist are satisfied.

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  In short, the Board has considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue has been consistent with said provisions.


II.  Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include prostate cancer.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2011).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In a letter dated August 2004, Dr. N.I. explained that the Veteran was initially seen for a "borderline high" prostate-specific antigen (PSA) in October 2002.  A repeat test was performed in May 2003, which demonstrated elevated PSA levels.  Dr. N.I. indicated that the Veteran was subsequently "referred to an urologist for a possible biopsy.  The biopsy was done on May 19, 2003, which showed adenocarcinoma moderately differentiated."  The Veteran underwent surgery in June 2003.  Thus, the evidence establishes the existence of the claimed disability; element (1) is met.

Turning to element (2), in-service incurrence of disease or injury, the Board will separately address disease and injury.

Concerning disease, the Veteran has not contended nor does the record show that his prostate cancer symptomatology manifested during his military service or within the one year after his discharge from military service.  As indicated above, the Veteran's service treatment records are entirely silent as to complaints, treatments, or diagnoses of prostate cancer including elevated PSA levels.  Critically, in the separation examination dated September 1969, the examiner did not document any abnormal findings concerning the Veteran's prostate.  Accordingly, in-service disease is not demonstrated by the service treatment records.

With respect to the one-year presumptive period found in 38 C.F.R. § 3.309(a), the Board notes that the Veteran has not alleged that he sought or received treatment for prostate symptomatology upon discharge from military service.  Moreover, the claims folder is void of any evidence that the Veteran received medical treatment for prostate cancer immediately following service or for decades thereafter.  In fact, as indicated above, the Veteran was not diagnosed with prostate cancer until May 2003, following the initial documentation of elevated PSA in October 2002.  See the letter from Dr. N.I. dated August 2004.  Accordingly, in-service disease is not demonstrated and the presumptive period set forth in 38 C.F.R. § 3.309(a) does not provide a basis for an award of service connection.

With respect to in-service injury, the Veteran contends that he was exposed to herbicides during his military service.  See, e.g., the October 2011 Board hearing transcript.  Specifically, the Veteran asserts that he was exposed to Agent Orange as a result of the washing of planes returning from Vietnam while he was stationed aboard the U.S.S. BENNINGTON.
As indicated above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.

The Veteran's service in the waters off of Vietnam is not disputed.  Specifically, service personnel records demonstrated that the Veteran served aboard the U.S.S. BENNINGTON from 1966 to 1968.  The JSRRC confirmed that the U.S.S. BENNINGTON served in the official waters of the Republic of Vietnam from December 1966 to January 23, 1967; February 10, 1967 to March 8, 1967; March 30, 1967 to April 15, 1967; September 6, 1968 to September 19, 1968; and October 7, 1968 to October 20, 1968.

Significantly, such service in the official waters off the coast of Vietnam does not constitute 'service in the Republic of Vietnam.'  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, 'service in the Republic of Vietnam' requires visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2011).

The Veteran has not contended that he 'set foot' in the Republic of Vietnam.  As indicated above, he argues that he was exposed to Agent Orange during his service aboard the U.S.S. BENNINGTON when planes and helicopters were sprayed down after returning from flights to the Republic of Vietnam.  See the October 2011 Board hearing transcript.  The Board has no reason to disbelieve the Veteran's statements that he witnessed or participated in aircraft being sprayed down.  The Veteran statements are also supported by a lay statement from J.W.A. who indicated that he served with the Veteran and their duties included the washing of returning aircraft.  See the statement of J.W.A. dated August 2005.  However, there is no evidence that the Veteran was exposed to Agent Orange or any other herbicide as a result.  Rather, it appears that the Veteran's contentions with respect to purported exposure to herbicides during his military duties amount to speculation on his part-speculation that the aircraft he came into contact with had been exposed to herbicides and that herbicides remained on the aircraft when the Veteran dealt with them.  Neither the Veteran nor his representative has specifically identified any evidence beyond the Veteran's conjecture that would indicate herbicide exposure.  In short, there is no competent and probative evidence that the Veteran was so exposed.  Based on this record, the Board finds that Agent Orange exposure has not been shown.

For the reasons stated above, the Board finds that element (2) is not satisfied, and the claim fails on that basis.

As noted above, prostate cancer may be presumed to have been incurred in service when a veteran has had Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2011).  However, as discussed above, in this case there is no showing of Agent Orange exposure; thus, there is no presumed medical nexus.  As to Combee considerations, in the absence of an in-service incurrence of disease or injury, it follows that element (3) is necessarily lacking as well.  In fact, the record is absent any competent evidence of nexus between the Veteran's currently diagnosed prostate cancer and his military service.

For the reasons and bases expressed above, the Board has concluded that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for prostate cancer is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


